MCDONALD, C. J.,
dissenting. I agree with Justice Borden that the arbitrator’s award violated public policy and properly was vacated.
The town’s personnel rules explicitly provided that conviction of an offense involving the employee’s duties was a basis for termination. Under the majority’s reasoning, a dishonest employee very simply avoids the application of the personnel rule by pleading nolo contendere. Where, as here, the conviction has legal effect, I agree with the majority of courts and the Second Circuit that “there is no valid distinction between a conviction upon a plea of nolo contendere and a conviction after a guilty plea or trial.” Sokoloff v. Saxbe, 501 F.2d 571, 574 (2d Cir. 1974); see also Qureshi v. Immigration & Naturalization Service, 519 F.2d 1174, 1176 (5th Cir. 1975) (deportation based on conviction after plea of nolo contendere); Ruis-Rubio v. Immigration & Naturalization Service, 380 F.2d 29, 30 (9th Cir.), cert. denied, 389 U.S. 944, 88 S. Ct. 302, 19 L. Ed. 2d 302 (1967) (same); Masters v. Commissioner of Internal Revenue, 243 F.2d 335, 338 (3d Cir. 1957) (impeachment based on conviction); United States ex rel. Bruno v. *527Reimer, 98 F.2d 92, 93 (2d Cir. 1938) (deportation); In re Eaton, 14 Ill. 2d 338, 343, 152 N.E.2d 850 (1958) (disbarment); State Bar Grievance Administrator v. Lewis, 389 Mich. 668, 680-81, 209 N.W.2d 203 (1973) (same); Neibling v. Terry, 352 Mo. 396, 398-400, 177 S.W.2d 502 (1944) (same); Nebraska State Bar Assn. v. Mathew, 169 Neb. 194, 197, 98 N.W.2d 865 (1959) (same); Kravis v. Hock, 136 N.J.L. 161, 165-66, 54 A.2d 778 (1947) (revocation of liquor license); People v. Daiboch, 265 N.Y. 125, 129, 191 N.E. 859 (1934) (second offender status); In re Bosch, 175 N.W.2d 11, 14 (N.D. 1970) (suspension from practice of law); Lee v. Wisconsin State Board of Dental Examiners, 29 Wis. 2d 330, 335, 139 N.W.2d 61 (1966) (license to practice dentistry).
This case writes a new chapter in the history of the rights of victims of crime. The town, a victim in this case, is required to keep in its employment a worker convicted of stealing from that town. All this after the victim town provided in its personnel rules that a conviction of such an offense would justify firing that employee. The majority’s concern for the employee entering a plea of nolo contendere because he relied on his attorney and saved the expense of going to trial, and perhaps to jail, is touching. Such sympathy, I believe, is not in keeping with this state’s announced policy of concern for victim’s rights. See Conn. Const., amend. XXIX (b) (providing victims of crimes with rights). I believe that no employer, least of all a town, should be forced to retain an employee who has been convicted in a court of law of stealing from that town. I accordingly dissent.